Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	Claims 1-24,28-30,32,34,41-47 are pending.
	Response to election of species requirement filed 04/19/2022 is acknowledged.  
Claims reading on the elected species of Groups A-E are claims 2,8,11,14,19, respectively, for method, and claims 34,42 – for system. Claims 3,4,9,10,13,15-18,32,41 are withdrawn from further consideration under 37 C.F.R. 1.142(b) as not readable on the elected species, there being no allowable generic claim.   See MPEP 809.02(c)(1).

Claims 1,2,5-8,11,12,14,19-24,28-30,34,42-47 are under examination.


Information Disclosure Statement

	
Applicants’ Information Disclosure Statements filed  05/20/2019, 06/18/2019, 08/23/2019, 09/24/2019, 05/20/2020, 08/28/2020, 01/27/2021, 03/11/2021, 07/26/2021,  09/24/2021, 12/07/2021, 04/19/2022, have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims    are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1,2,5-8,11,12,14,19-24,28-30,34,42-47 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
To the extent of the elected species, the claims are drawn to method, and corresponding system and media, of modelling chemical reactions in chemical reactor comprising the steps of:
 i) defining a set of homologs of  naphthobenzothiophene  with carbon number in a defined range, and their molecular weight (defined property); 
ii) defining a set of permissible reactions including saturating a benzene ring in thiophenics with 3 H2;
  iv) generating enthalpy of formation in gas phase at given temperature (pre-estimated thermodynamic property);
 (v) generating chemical kinetics system of differential equations -  analytical Jacobian (reaction rate equation in equation-oriented format) - for reaction of saturating a benzene ring in thiophenics with 3 H2 in naphthobenzothiophenes , based on  molecular weight, and enthalpy of formation in gas phase at given temperature (pre-estimated thermodynamic property)

Step 1

With regard to (1), the instant claims recite a method for modeling chemical reactions (claim 1, and claims dependent thereupon),  and a system (claim 24, and claims dependent thereupon), and thus said claims are properly drawn to one of the four statutory categories of invention.  
With regard to claim 47, drawn to computer program product comprising a computer readable medium carrying instructions, the “computer readable “medium” does not necessarily fall within any statutory class. A computer, properly equipped, can receive instructions via electronic data transmission over a wired network or over the air. The term “computer readable “medium” is not defined to explicitly exclude intangible embodiments of the invention such as software per se, or carrier waves or other electromagnetic signals.  However, a carrier wave or signal does not fall within any of the four categories of statutory subject matter, and is thus not statutory subject matter. Intangible embodiments of the invention are not statutory subject matter (see MPEP 2106 and In re Nuijten, 500 F.3d 1346, 84 USPQ 2d 1495 at 1500 (Fed. Cir. 2007)).
  
.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include defining set of compounds, set of permissible reactions, calculating enthalpy of formation and generating chemical kinetics system of differential equations.

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “computer-implemented”, nothing in the claim element precludes the steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


 Mathematical concepts recited in the claims include generating analytical Jacobian, i.e., differential equations, and calculation enthalpy of formation.
 
Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception


The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.



The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.


The claims do not purport to improve the functioning of the computer itself, nor they use a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim. are not necessarily rooted in computer technology, and are not directed to overcome a problem specifically arising in the realm of computer technology.

Claim 24, and claims dependent thereupon, address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.
Claim 47 addresses a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.
Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 1,2,5-8,11,12,14,19-24,28-30,34,42-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perini et al. (Energy & Fuels 26,8, 4804-4822, 2012) taken together with Parijs (Ind. Eng. Chem. Prod. Res. Dev. 1986, 25, 437-443), and further in view of  Cohen et al. (Journal of Physical and Chemical Reference Data 25, 1411-1481, 1996  Cohen et al. (Journal of Physical and Chemical Reference Data 25, 1411-1481, 1996).


To the extent of the elected species, the claims are drawn to method, and corresponding system and media, of modelling chemical reactions in chemical reactor comprising 
 i) defining a set of homologs of naphthobenzothiophene (hard sulfur removal1)   with carbon number in a defined range, and their molecular weight (defined property); 
ii) defining a set of permissible reactions including saturating a benzene ring in thiophenics with 3 H2;
 iii) defining of the reactor compounds;
 iv) generating enthalpy of formation in gas phase at given temperature (pre-estimated thermodynamic property);
 (v) generating chemical kinetics system of differential equations -  analytical Jacobian (reaction rate equation in equation-oriented format) - for reaction of saturating a benzene ring in thiophenics with 3 H2, based on  molecular weight and enthalpy of formation in gas phase.


Perini et al. (Energy & Fuels 26,8, 4804-4822, 2012) teach analytical Jacobian approach for computationally efficient modelling of reaction. The methods include defining compounds and permissible reactions and generating analytical Jacobian equations (Abstract, p. 10-20) to model chemical reactions.  The Jacobians may account for thermodynamic properties (p. 13,17) and molecular weight (p.6) of reacting compounds.

Perini does not teach a particular reaction of saturating benzene ring in thiophenics. 
 Parijs (Ind. Eng. Chem. Prod. Res. Dev. 1986, 25, 437-443) teach describing saturation reactions of benzene ring in benzothiophene homologs with kinetic equation modeling. 

One of ordinary skill in the art could have applied the known computational analytical Jacobian approach in the same way to model a particular reaction of saturation reactions of benzene ring in benzothiophene homologs, and the results would have been predictable to one of ordinary skill in the  art.

Further, while Perini teaches use of thermodynamic stability parameters of reacting compounds (p. 13,17, for example), Perini does not teach enthalpy of formation in gas phase (i.e., specie of thermodynamic property currently elected for the instant claims).  However, inasmuch as enthalpy of formation in gas phase is a characteristic of thermodynamic stability – see Cohen et al. (Journal of Physical and Chemical Reference Data 25, 1411-1481, 1996), for example – it would be obvious to one of ordinary skill in the art to use it in the analytical Jacobian as a parameter reflecting thermodynamic stability. 
With regard to method claims 5-7,20-23, and corresponding system claims, the claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.

With regard to claims 24,28-30,34,42-47, because the referenced methods are computer-implemented, computer system for practicing method and computer-readable medium encoding instructions for the method are necessarily taught by the references.  Merely using a computer to automate a known process does not by itself impart nonobviousness to the invention. Thus, in In re Comiskey, the court held that  "[t]he routine addition of modern electronics to an otherwise unpatentable invention typically creates a prima facie case of obviousness.”  In re Comiskey, 89 USPQ2d 1655 (Fed. Cir. 2009)



Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure


Campbell et al. (Attribute-Based Modeling of Resid Structure and Reaction. Ind. Eng. Chem. Res. 2009, 48, 1683–1693) teach attribute-based approach to modeling chemical structures and reactions. Modeling problem in molecular terms samples probability density functions (PDFs) for the attributes of the molecular structures to construct a representative molecular sample whose properties are compared against measured properties. 


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With regard to the term “hard sulfur removal”, specification, paragraph 53, teaches:  the molecular types referred to as "hard sulfur removal" include an aromatic ring bonded to opposite sides of the thiophene ring, and at least one R-group at either of the indicated positions. These R-groups sterically hinder interactions between a catalyst and the molecule, thereby impeding catalytic desulfurization. A wide variety of R-groups can provide steric hindrance, such as alkyl substituents. The R-groups themselves are typically stable in the sense that the rate of dealkylation at the indicated position is insubstantial. Carbon atoms can be bonded to the core structure elsewhere, so long as there is at least one R-group at either of the indicated positions.